In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-176V
                                      Filed: April 21, 2016
                                       Not for Publication

*************************************
TYLER STEEN,                        *
                                    *
            Petitioner,             *
                                    *                           Attorneys’ fees and costs decision;
 v.                                 *                           respondent does not object
                                    *
SECRETARY OF HEALTH                 *
AND HUMAN SERVICES,                 *
                                    *
            Respondent.             *
                                    *
*************************************

James H. Cook, Waterloo, IA, for petitioner.
Justine E. Walters, Washington, DC, for respondent.

MILLMAN, Special Master

                              DECISION AWARDING DAMAGES 1

       On February 24, 2015, petitioner filed a petition under the National Childhood Vaccine
Injury Act, 42 U.S.C. §§ 300aa-10–34 (2012) (“Vaccine Act”) alleging that he suffered from
motor axonal neuropathy that was either caused or significantly aggravated by his receipt of the
influenza (“flu”) vaccine on September 17, 2013. On January 29, 2016, the undersigned issued a
decision awarding compensation to petitioner based on the parties’ stipulation.

        On April 20, 2016, petitioner filed an unopposed motion for attorneys’ fees and costs.
Petitioner requests $13,193.50 in attorneys’ fees and $3,535.59 in attorneys’ costs for a total of

1
  Because this unpublished decision contains a reasoned explanation for the special master’s action in this
case, the special master intends to post this unpublished decision on the United States Court of Federal
Claims’s website, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012)
(Federal Management and Promotion of Electronic Government Services). Vaccine Rule 18(b) states that
all decisions of the special masters will be made available to the public unless they contain trade secrets
or commercial or financial information that is privileged and confidential, or medical or similar
information whose disclosure would constitute a clearly unwarranted invasion of privacy. When such a
decision is filed, petitioner has 14 days to identify and move to redact such information prior to the
document=s disclosure. If the special master, upon review, agrees that the identified material fits within
the banned categories listed above, the special master shall redact such material from public access.
$16,729.09. Petitioner incurred $2,386.61 in costs. See Pet’r’s Mot., Ex. 2. On April 20, 2016
respondent’s counsel confirmed that respondent has no objections to the award of $19,115.70 in
attorneys’ fees and costs.

       The Vaccine Act permits an award of reasonable attorneys’ fees and costs. 42 U.S.C. §
300 aa-15(e). Based on the reasonableness of petitioner’s request and the lack of opposition, the
undersigned GRANTS petitioner’s application for attorneys’ fees and costs. Accordingly, the
court awards:

        a. $16,729.09, representing attorneys’ fees and costs. The award shall be in the form of
           a check made payable jointly to petitioner and Dutton, Braun, Staack & Hellman,
           P.L.C. in the amount of $16,729.09; and

        b. $2,386.61, representing petitioner’s costs. The award shall be in the form of a check
           made payable to petitioner for $2,386.61.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment herewith. 2


IT IS SO ORDERED.


Dated: April 21, 2016                                                     s/ Laura D. Millman
                                                                            Laura D. Millman
                                                                              Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    2